Citation Nr: 0601992	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  02-12 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability, 
claimed as secondary to  service-connected postoperative 
osteochondritis dessicans, left knee.

2.  Entitlement to an increased evaluation for postoperative 
osteochondritis dessicans, left knee, currently rated as 10 
percent disabling.

3.  Entitlement to a initial evaluation greater than 10 
percent for postoperative residuals of a proximal tibial 
osteotomy, right knee, effective from March 27, 2001.

4.  Entitlement to an initial compensable evaluation for 
arthritis of the right hip for the period from March 27, 2001 
to September 22, 2004.

5.  Entitlement to an evaluation greater than 10 percent for 
arthritis of the right hip for the period from September 23, 
2004 to the present.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to May 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center of the Department of Veterans Affairs (VA), which 
granted the veteran service connection and a 10 percent 
evaluation for postoperative residuals of a proximal tibial 
osteotomy, right knee, effective March 27, 2001, and service 
connection and a noncompensable evaluation for arthritis of 
the right hip, effective March 27, 2001.  The rating decision 
also denied his claims for an increased evaluation greater 
than 10 percent for postoperative osteochondritis dessicans, 
left knee, and service connection for a back disability 
(claimed as secondary to the service-connected postoperative 
osteochondritis dessicans, left knee).  The Pittsburgh, 
Pennsylvania, VA Regional Office (RO) is now the agency of 
original jurisdiction for this appeal.

In November 2003, the Board remanded the case to the RO for 
additional evidentiary and procedural development.  
Afterwards, in a February 2005 rating decision, the RO 
confirmed and continued the 10 percent initial evaluation 
effective from March 27, 2001 for the right knee disability, 
the 10 percent evaluation for the left knee disability, and 
the denial of service connection for a back disability.  A 10 
percent evaluation, however, was assigned to the right hip 
arthritis, effective from September 23, 2004.  The case was 
returned to the Board in May 2005 and the veteran now 
continues his appeal.


FINDINGS OF FACT

1.  A chronic back disability did not have its onset during 
active service and is not secondarily related to any service-
connected disability.

2.  Postoperative osteochondritis dessicans, left knee, is 
currently manifested by severe degenerative joint disease of 
the medial compartment with subjective complaints of pain and 
pain on motion.

3.  For the period from March 27, 2001 to the present time, 
the postoperative residuals of a proximal tibial osteotomy of 
the right knee were manifested by moderate patellofemoral 
arthritis with subjective complaints of pain and pain on 
motion.

4.  For the period from March 27, 2001 to September 22, 2004, 
the veteran's right hip disability was manifested by 
subjective complaints of intermittent groin pain, but with 
full range of extension to zero degrees and flexion to 100 
degrees.

5.  For the period from September 23, 2004 to the present, 
the veteran's right hip disability was manifested by 
radiographic evidence of mild arthritis of the right hip 
joint with pain on motion but with full range of extension to 
zero degrees and flexion to 90 degrees.


CONCLUSIONS OF LAW

1.  A chronic back disability was not incurred, nor is it 
presumed to have been incurred in active service and is not 
proximately due to, or the result of a service-connected 
disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2005).  

2.  The criteria for an evaluation greater that 10 percent 
for postoperative osteochondritis dessicans of the left knee 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2005).

3.  The criteria for a initial evaluation greater than 10 
percent for postoperative residuals of a proximal tibial 
osteotomy of the right knee, effective from March 27, 2001, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2005).

4.  The criteria for an initial compensable evaluation for 
arthritis of the right hip for the period from March 27, 2001 
to September 22, 2004 have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5251, 
5252 (2005).

5.  The criteria for an evaluation greater than 10 percent 
for arthritis of the right hip for the period from September 
23, 2004 to the present have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5251, 5252 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), requires VA to assist 
a claimant in developing all facts pertinent to a claim for 
VA benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

The Board notes that on multiple occasions the RO has 
provided the veteran with express notice of the provisions of 
the VCAA in correspondence dated in September 2001, September 
2002, November 2002, April 2003, May 2004, and August 2004, 
in which it provided the veteran with an explanation of how 
VA would assist him in obtaining necessary information and 
evidence.  The veteran has been made aware of the information 
and evidence necessary to substantiate his claims and has 
been provided opportunities to submit such evidence.  A 
review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claims during the course of 
this appeal.  Pertinent reports from his service medical 
records as well as private and VA medical records for the 
period from 1993 - 2005 have been obtained and associated 
with the record.  He has also been provided with VA 
examinations which address the increased rating claims on 
appeal.  A medical nexus opinion addressing the service 
connection issue on appeal has also been obtained and 
associated with the evidence.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  Finally, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his 
claims, and he has been notified of VA's efforts to assist 
him. (See Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating the claims.  For these reasons, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board is as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Pertinent laws and regulations - service connection:

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2005).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2005)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of joint pain in service will 
permit service connection for a chronic orthopedic 
disability, first shown as a clear-cut clinical entity, at 
some later date.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  Service connection may be granted for any 
disease diagnosed after discharge from active duty when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2005).

Pertinent laws and regulations - increased ratings:

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2005).  A thorough evaluation of a musculoskeletal or 
orthopedic disability for rating purposes requires 
consideration of any functional loss due to pain, 
incoordination, weakness, or fatigability.  
38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca v. Brown, 8 Vet. App. 
202 (1995).

(a.)  Factual background and analysis: entitlement to service 
connection for a back disability, claimed as secondary to 
service-connected postoperative osteochondritis dessicans, 
left knee.

The veteran's service medical records are fragmentary, but do 
not indicate that he had ever sustained a back injury or was 
ever diagnosed with a chronic back disorder during his period 
of active duty from May 1984 to May 1987.  Post-service 
medical records include a VA musculoskeletal examination 
report dated in June 1993 that noted no orthopedic 
abnormalities with regard to the veteran's spine.  
Significantly, a medical treatment report from the veteran's 
office of workers compensation shows that in August 2001 he 
sustained a twisting injury of his back after throwing a 
heavy bag of laundry at his place of employment.  He was 
diagnosed with lumbosacral sprain and strain, cervical sprain 
and strain, and muscle spasm of his cervical spine and lumbar 
spine and was deemed at the time to have been unable to 
perform his work-related duties as a laundry worker as a 
result of his injuries.  In the report of a June 2004 VA 
orthopedic examination, the examining physician stated that 
he had reviewed the veteran's medical history contained in 
his claims file.  Following his examination, the physician 
reported that radiographic studies of the veteran's spine 
revealed a relatively normal paralumbar spine with a small 
amount of degenerative disc disease and possibly some mild 
arthritis at the L5-S1 region.  The examiner noted that the 
veteran's leg lengths were asymmetrical by 1.0 centimeter and 
that he was receiving VA compensation for his knees and right 
hip.  The examiner's opinion was that it was unlikely that 
the veteran's back pain could be attributed to his service-
connected hip and knee disabilities, or to the altered gait 
imposed by these disabilities, or to the discrepancy in leg 
lengths noted on examination.

In view of the aforementioned evidence, the Board concludes 
that service connection is not warranted for a back 
disability.  The facts of the case establish that a chronic 
back disability did not have its onset during the veteran's 
period of active duty, nor was there an arthritic disability 
of his spine that was manifested to a compensable degree 
within one year following his discharge from active duty in 
May 1987.  The opinion of the VA physician who reviewed the 
veteran's medical history and examined his present condition 
in September 2004 was that there was no nexus between his 
back disability and his service-connected right hip and 
bilateral knee disabilities.  Therefore, as the evidence does 
not support the veteran's claim, his claim for VA 
compensation for a chronic back disability must be denied.  
Because the evidence in this case is not approximately 
balanced, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To the extent that the veteran asserts that there exists a 
nexus between his claimed back disability and his period of 
active military service based on his personal knowledge of 
medicine and his own medical history, because he is a 
layperson who has not received formal medical training and 
accreditation, he is not qualified to present opinions 
regarding matters of medical diagnosis and causation.  His 
statements in this regard are therefore not entitled to be 
assigned any probative weight.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

(b.)  Factual background and analysis: entitlement to an 
increased evaluation for postoperative osteochondritis 
dessicans, left knee, currently rated as 10 percent 
disabling.

The veteran's service medical records show that in 1986 he 
sustained a twisting  injury to his left knee that required 
treatment with an arthroscopic meniscectomy.  He was awarded 
service connection and a noncompensable evaluation for 
postoperative osteochondritis dessicans of the left knee in 
a July 1993 rating decision.  In a May 2000 rating decision 
he was awarded a 10 percent evaluation for this left knee 
disability.  The present appeal stems from his claim for an 
increased rating for postoperative osteochondritis 
dessicans, left knee, which was filed with VA in March 2001.  
As his entitlement to compensation for this left knee 
disability has already been established and an increased 
disability rating is at issue, the Board need only concern 
itself with evidence showing the present level of impairment 
caused by it.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

The report of a September 2004 VA orthopedic examination 
shows that the veteran used a cane and a supportive brace on 
each knee but required no other supportive devices to 
ambulate.  He used prescription narcotic medication for his 
pain and described it as being a full 10 out of a scale of 1 
- 10, with 10 being the highest level of pain.  His range of 
motion for his left knee was from 5 degrees extension to 80 
degrees of flexion.  He refused to perform a repetitive 
motion test.  The examiner noted that during the examination, 
the veteran did not make a full effort, presented a 
heightened display of fear and apprehension about these 
tests, and was unable to relax or fully cooperate with the 
physician.  Following physical assessment and X-ray studies, 
the veteran was diagnosed with severe bone-on-bone 
degenerative joint disease of his left knee in the medial 
compartment that represented a deterioration and a worsening 
of this condition.  The examiner remarked that he was unable 
to obtain a complete examination of his stability, motor 
abilities, neurological status, or range of motion due to the 
veteran's noncompliance.  However, the examiner did state 
that the veteran had the strength to be able to walk on his 
own or else he would obviously collapse with the apparent 
degree of weakness portrayed on examination.  The examiner 
believed that this suggested exaggeration on part of the 
veteran regarding his symptoms and their severity.  

The postoperative osteochondritis dessicans of the left knee 
is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2005), which provides for the assignment of a 30 percent 
rating for severe recurrent subluxation or lateral 
instability, a 20 percent rating for moderate recurrent 
subluxation or lateral instability, and a 10 percent rating 
for slight recurrent subluxation or lateral instability.  A 
20 percent rating is provided for a dislocated semilunar 
cartilage manifested by frequent episodes of joint locking, 
pain and effusion into the joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (2005).  A 10 percent rating is assigned 
for symptomatic postoperative residuals of removal of the 
semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259 
(2005).

Criteria for rating a knee disability based on limitation of 
flexion provide a 30 percent evaluation when the evidence 
demonstrates that flexion is limited to 15 degrees.  
Assignment of a 20 percent evaluation is warranted when the 
evidence demonstrates that flexion is limited to 30 degrees.  
Assignment of a 10 percent evaluation is warranted when the 
evidence demonstrates that flexion is limited to 45 degrees.  
Assignment of a noncompensable evaluation is warranted when 
the evidence demonstrates that flexion is limited to 60 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).

Criteria for rating a knee disability based on limitation of 
extension provide a 50 percent evaluation when the evidence 
demonstrates that extension is limited to 45 degrees.  
Assignment of a 40 percent evaluation is warranted when the 
evidence demonstrates that extension is limited to 30 
degrees.  Assignment of a 30 percent evaluation is warranted 
when the evidence demonstrates that extension is limited to 
20 degrees.  Assignment of a 20 percent evaluation is 
warranted when the evidence demonstrates that extension is 
limited to 15 degrees.  Assignment of a 10 percent evaluation 
is warranted when the evidence demonstrates that extension is 
limited to 10 degrees.  Assignment of a noncompensable 
evaluation is warranted when the evidence demonstrates that 
extension is limited to 5 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2005).

The rating schedule provides that arthritis, degenerative 
(hypertrophic or osteoarthritis) or traumatic, established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the 
specific joint or joints involved (Diagnostic Code 5200, 
etc.).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as below:

Assign a 20 percent evaluation when there is X-
ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.

Assign a 10 percent evaluation when there is X-
ray evidence of involvement of two or more major 
joints or two or more minor joint groups.

Note (1): The 20 percent and 10 percent ratings based on X-
ray findings, above, will not be combined with ratings based 
on limitation of motion.

Note (2): The 20 percent and 10 percent ratings based on X-
ray findings, above, will not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003-5010 
(2005).

The Board notes that the veteran's left knee disability may 
be rated under both the Diagnostic Code for arthritis and the 
Diagnostic Code for joint instability.  In precedent opinion 
VAOPGCPREC 23-97 (July 1, 1997), the VA Office of the General 
Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257 of 38 C.F.R. § 4.71a (2005).  
The Office of the General Counsel noted that Diagnostic 
Code 5257 specifically addressed only instability of the knee 
and Diagnostic Code 5003 specifically addressed only 
arthritis and disability from arthritis due to limitation of 
range of motion.  The Office of the General Counsel 
determined that because these Diagnostic Codes applied either 
to different disabilities or to different manifestations of 
the same disability, the evaluation of knee dysfunction under 
both Codes would not amount to pyramiding (i.e., evaluating 
the same disability under various diagnoses) which was to be 
avoided under 38 C.F.R. § 4.14 (2005).

The overall evidence indicates that the veteran is 
exaggerating the severity of his subjective symptoms and thus 
has made it difficult to objectively assess the degree of 
impairment produced by his service-connected left knee 
disability.  Despite these limitations, the Board is able to 
determine that there is no subluxation or instability to a 
compensable degree as the examiner has stated that the 
veteran possessed the strength to walk on his own or else he 
would obviously collapse if the apparent degree of weakness 
portrayed on examination was genuine.  Because the veteran's 
report of pain on motion is deemed to be exaggerated and thus 
unreliable, the Board will accept the range of motion study 
obtained on examination in September 2004 as being 
representative of his true range of motion.  His extension to 
5 degrees and flexion to 80 degrees is noncompensable upon 
application of the pertinent criteria.  His demonstrated 
severe degenerative joint disease of the left medial 
compartment with subjective pain on motion is sufficient to 
warrant the assignment of a 10 percent evaluation under the 
rating code for arthritis.  Therefore, in view of the 
foregoing discussion, the Board concludes that the 10 percent 
evaluation currently assigned adequately compensates the 
veteran for his present state of impairment due to his 
service-connected postoperative osteochondritis dessicans of 
the left knee.  The claim for an increased rating is thus 
denied.

(c.)  Factual background and analysis: entitlement to a 
initial evaluation greater than 10 percent for postoperative 
residuals of a proximal tibial osteotomy, right knee, 
effective from March 27, 2001.

The current appeal stems from an April 2002 rating decision 
that granted the veteran service connection and a 10 percent 
evaluation for postoperative residuals of a proximal tibial 
osteotomy of the right knee, effective March 27, 2001.  The 
effective date was based on the date on which he filed his 
original claim for service connection for this disability.  
Consideration must therefore be given regarding whether the 
case warrants the assignment of separate ratings for his 
service-connected right knee disability for separate periods 
of time, from March 27, 2001, to the present, based on the 
facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

VA and private medical records pertaining to the period 
running from March 27, 2001 to the present time show that the 
veteran received treatment for his right knee disability on 
several occasions during this period.  Treatment involved 
physical therapy and prescription medication that included 
narcotics to relieve pain.  The veteran used a cane and a 
supportive brace for his right knee.  The report of a 
September 2004 VA orthopedic examination shows that he did 
not require any devices other than a knee brace and cane to 
ambulate.  He described his knee pain as being 10 out of 10.  
Range of motion of his right knee was from 10 degrees 
extension to 80 degrees of flexion.  He refused to perform a 
repetitive motion test.  The examiner noted that during the 
examination, the veteran did not make a full effort, behaved 
as if he was under distress, presented a heightened display 
of fear and apprehension about these tests, and was unable to 
relax or fully cooperate with the physician.  Following 
physical assessment and X-ray studies, the veteran was 
diagnosed with moderate patellofemoral degenerative joint 
disease of his right knee with osteophytes located superiorly 
in the patella.  The examiner did not believe that these 
findings reflected an increase in the level of deterioration 
of his right knee as compared to previous studies.  The 
examiner remarked that he was unable to obtain a complete 
examination of his stability, motor abilities, neurological 
status, or range of motion due to the veteran's 
noncompliance.  However, the examiner did state that the 
veteran had the strength to be able to walk on his own or 
else he would obviously collapse with the apparent degree of 
weakness portrayed on examination.  The examiner believed 
that this suggested exaggeration on part of the veteran 
regarding his symptoms and their severity.  

The applicable rating criteria for rating the veteran's 
service-connected postoperative residuals of a proximal 
tibial osteotomy of the right knee have already been 
presented in the analysis of his increased rating claim for a 
left knee disability and the discussion below will refer to 
this previous presentation.  

The evidence applicable to the period from March 27, 2001 to 
the present indicates that the there is no subluxation or 
instability to a compensable degree affecting the veteran's 
right knee.  In this regard, the Board notes that as the 
examiner has stated that the veteran exaggerated his symptoms 
on testing in September 2004, but that he nevertheless 
possessed the strength to walk on his own or else would have 
collapsed if the apparent degree of joint weakness he 
portrayed on examination was genuine.  Because the veteran's 
report of pain on motion is deemed to be exaggerated and thus 
unreliable, the Board will accept the range of motion study 
obtained on examination in September 2004 as being 
representative of his true range of motion of his right knee.  
His extension to 10 degrees and flexion to 80 degrees is 
noncompensable upon application of the pertinent criteria.  
His moderate patellofemoral degenerative joint disease of his 
right knee with osteophytes located superiorly in the patella 
with subjective pain on motion is sufficient to warrant the 
assignment of a 10 percent evaluation under the rating code 
for arthritis.  The Board notes that the examiner found no 
worsening of the veteran's right knee condition in September 
2004 as compared to previous studies.  Therefore, in view of 
the foregoing discussion, the Board concludes that the 10 
percent evaluation currently assigned adequately compensates 
the veteran for the state of his impairment due to his 
service-connected postoperative residuals of a proximal 
tibial osteotomy of the right knee for the period from March 
27, 2001 to the present.  The claim for an increased initial 
rating is thus denied.

(d.)  Factual background and analysis: entitlement to an 
initial compensable evaluation for the period from March 27, 
2001 to September 22, 2004, and an evaluation greater than 10 
percent for the period from September 23, 2004 to the 
present, for arthritis of the right hip.

By rating decision of April 2002, the veteran was granted 
service connection and a noncompensable evaluation for a 
disability of the right hip, effective from March 27, 2001.  
The effective date was based on the date on which he filed 
his original claim for service connection for this 
disability.  Consideration must therefore be given regarding 
whether the case warrants the assignment of separate ratings 
for his service-connected right hip disability for separate 
periods of time, from March 27, 2001, to the present, based 
on the facts found, a practice known as "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The medical records for the period from March 27, 2001 to 
September 22, 2004 show that the veteran's right hip 
disability was manifested by subjective accounts of 
intermittent groin pain with a sensation that this hip joint 
was catching or clicking.  On objective examination, the 
veteran had full extension of his right hip to zero degrees 
and some limitation of flexion to 100 degrees.  He could 
externally rotate his knee to 50 degrees and internally 
rotate it to 30 degrees with some complaints of pain.  
Performing a logrolling motion with his right hip produced no 
pain.  Radiographic studies revealed the presence of a 2.0-
centimeter cystic lesion on the head and neck of his femur.

The report of a September 23, 2004 VA examination report 
shows that the veteran complained of right hip pain on 
motion.  The veteran displayed poor compliance with the 
examination due to what the examining physician considered to 
be exaggeration of his perceived subjective symptoms.  
Although the veteran would not perform repetitive motions, he 
was able to demonstrate full extension of his right hip to 
zero degrees and some limitation of flexion to 90 degrees, 
with subjective reports of pain on external and internal 
rotation.  Radiographic films of his right hip revealed the 
presence of mild arthritis in the superior part of his 
acetabulum.  

The applicable rating codes for evaluating the veteran's 
right hip disability are contained in 38 C.F.R. § 4.71a 
(2005).  Diagnostic Code 5251 provides for the assignment of 
a 10 percent evaluation for limitation of thigh extension to 
5 degrees.  Diagnostic Code 5252 provides for the assignment 
of a 10 percent evaluation for limitation of thigh flexion to 
45 degrees.  Assignment of a 20 percent evaluation is 
warranted for limitation of thigh flexion to 30 degrees.  
Assignment of a 30 percent evaluation is warranted for 
limitation of thigh flexion to 20 degrees.  Assignment of a 
40 percent evaluation is warranted for limitation of thigh 
flexion to 10 degrees.  

The rating schedule provides that arthritis, degenerative 
(hypertrophic or osteoarthritis) or traumatic, established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the 
specific joint or joints involved (Diagnostic Code 5200, 
etc.).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as below:

Assign a 20 percent evaluation when there is X-
ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.

Assign a 10 percent evaluation when there is X-
ray evidence of involvement of two or more major 
joints or two or more minor joint groups.

Note (1): The 20 percent and 10 percent ratings based on X-
ray findings, above, will not be combined with ratings based 
on limitation of motion.

Note (2): The 20 percent and 10 percent ratings based on X-
ray findings, above, will not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003-5010 
(2005).

Applying the aforementioned criteria to the facts of the 
case, the Board concludes that the veteran's right hip 
disability was not manifested by any compensably disabling 
symptoms for the period from March 27, 2001 to September 22, 
2004.  The objective medical evidence shows that the veteran 
does not have any compensably disabling limitation of motion 
of his right hip and X-rays at the time do not show the 
presence of arthritis of his right hip joint.  However, as of 
the VA examination of September 23, 2004, the veteran has met 
the criteria for a compensable 10 percent evaluation for his 
right hip disability on the basis of radiographic evidence of 
right hip arthritis with pain on motion.  However, the 
assignment of a higher evaluation is not warranted as the 
limitation of right hip motion shown on examination remains 
to a noncompensable degree.  

In view of the foregoing discussion, the Board finds no basis 
to allow for the assignment of an initial compensable 
evaluation for the right hip disability for the period from 
March 27, 2001 to September 22, 2004, and no basis to allow 
for the assignment of an evaluation greater than 10 percent 
for arthritis of the right hip for the period from September 
23, 2004 to the present.  The veteran's appeal with respect 
to this issue is therefore denied.


ORDER

Service connection for a back disability is denied.

An increased evaluation greater than 10 percent for 
postoperative osteochondritis dessicans of the left knee is 
denied.

An initial evaluation greater than 10 percent for 
postoperative residuals of a proximal tibial osteotomy of the 
right knee is denied.

An initial compensable evaluation for arthritis of the right 
hip for the period from March 27, 2001 to September 22, 2004 
is denied.

An evaluation greater than 10 percent for arthritis of the 
right hip for the period from September 23, 2004 to the 
present is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


